Exhibit 10.1

SATISFACTION OF LOAN AGREEMENT

This Satisfaction of Loan Agreement (this “Agreement”) is made and entered into
as of May 15, 2007, between APPLIED DIGITAL SOLUTIONS, INC., a Missouri
corporation (“Borrower”), and INFOTECH USA, INC., a Delaware corporation
(“Lender”).

Recitals

A.           On or about June 27, 2003, Lender made a loan to Borrower in the
original principal amount of $1,000,000 (the “Loan”).

B.           The Loan is evidenced and secured by the following loan documents,
all of which are dated June 27, 2003, and all of which were amended by that
certain First Amendment to Loan Documents dated June 29, 2004, that certain
Second Amendment to Loan Documents dated June 28, 2005 and that certain Third
Amendment to Loan Documents dated June 23, 2006 (collectively, the “Loan
Documents”):

 

(i)

Commercial Loan Agreement between Borrower and Lender;

 

(ii)

Term Note from Borrower to Lender (the “Note”); and

(iii)         Stock Pledge Agreement between Borrower and Lender (the “Pledge
Agreement”).

C.          Borrower desires to repay the Loan in full and Lender agrees to the
repayment of the Loan pursuant to the terms herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.           Satisfaction of Loan. In full satisfaction of Borrower’s
obligations under the Loan Agreement and subject to the conditions precedent set
forth herein, including the provisions of Section 3 below, Borrower agrees to
issue and deliver to Lender, on the date hereof, that number of shares of
Borrower’s common stock that it believes in good faith equals $1,000,000, or
Eight Hundred Thirty Three Thousand, Three Hundred and Thirty Three (833,333)
shares of common stock (the “Shares”). In consideration of the Shares and
subject to the conditions precedent set forth herein, including the terms and
conditions set forth in Section 6(b) of this Agreement, Lender hereby
acknowledges that it is entering into this Agreement in full satisfaction of all
principal, interest and other monies owed under the Loan Documents and any
obligations arising under Loan Documents and any documents and instruments
evidencing same. Following its receipt of the legal opinion of Borrower
described in Section 6(b) below, Lender shall surrender the Note marked
cancelled within three (3) business days after effectiveness of the Registration
Statement as set forth in Section 2 of this Agreement. So long as Borrower is
not in breach of this Agreement, any and all obligations under the Loan

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Documents, including the payment of principal on the Maturity Date, shall be
stayed until such time as the conditions set forth in Section 6(b) of this
Agreement are satisfied. In the event Borrower does not fully satisfy its
obligations under Section 6(b), upon written notice from Borrower to Lender
which sets forth the breach and, following a thirty (30) day period to cure any
such breach capable of being cured by Borrower, the provisions of this Agreement
shall be of no further force and effect and the Lender shall be entitled to
enforce all of the terms and provisions of the Note, the Loan Agreement and
Pledge Agreement.

 

2.            Registration Rights. Within sixty (60) days following the issuance
of the Shares, Borrower agrees to prepare and file with the Securities and
Exchange Commission (the “Commission”) a Registration Statement covering the
Shares. The Registration Statement shall be on Form S-3 (except if Borrower is
not then eligible to register for resale the Shares on Form S-3, in which case
such registration shall be on another appropriate form in accordance herewith).
Borrower shall use commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act of 1933, as amended
(the “Securities Act”), as promptly as possible after the filing thereof.
Borrower shall use commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act, until the date which
is the earlier date of when (i) all Shares covered by such Registration
Statement have been sold or (ii) all Shares covered by such Registration
Statement may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144(k), as determined by the
counsel to Borrower pursuant to a written opinion letter to such effect,
addressed and acceptable to Borrower’s transfer agent and Lender. In no event
will Borrower be required (i) to pay a penalty for failure to cause each
Registration Statement to be declared effective or for failure to cause each
Registration Statement to remain effective; (ii) to pay liquidating damages in
connection with the Shares; or (iii) to make a cash payment in connection with
the settlement of the Shares. Borrower shall continue to pay Lender interest in
cash on the sum of $1,000,000.00 at the existing rate per annum under the Note
until the date the Shares are registered and the legal opinion is received.
Within three (3) business days following the effective date of the Registration
Statement for the correct number of Shares (as determined under Section 3 below)
(and payment of cash, if applicable, thereunder) and subject to compliance by
Borrower of its obligations hereunder, Lender will return to Borrower the
750,000 shares of Digital Angel Corporation common stock pledged to Lender
pursuant to the Pledge Agreement and each of the Pledge Agreement, Loan
Agreement and Note shall be terminated and of no further force and effect.
Lender will execute any and all Uniform Commercial Code financing statement
terminations, mortgage releases and other such lien release documents as
Borrower may request in order to evidence or otherwise give public notice of the
termination of such security interest.

3.            Additional Obligations. The number of Shares issued to Lender may
be more or less than the number of Shares that Lender is due pursuant to Section
1. On the effective date of the Registration Statement, Borrower shall determine
the exact number of shares to be delivered to Lender by dividing the outstanding
principal amount of the Note of $1,000,000 by the average of the daily closing
prices for a share of Borrower’s common stock on each Trading Day occurring
during the ten (10) Trading Day period ending on (and including) the Trading Day
immediately preceding the effective date of the Registration Statement (the
“Registration Shares”). In the event the number of Shares issued in the name of
Lender pursuant to Section 1 exceeds the Registration Shares, Lender agrees to
promptly return the excess shares to Borrower,

 

 

2

 

 

 

 

--------------------------------------------------------------------------------

 

including the execution of any stock transfer powers or other necessary
documentation. In the event the number of Registration Shares is less than the
amount of the obligations under Section 1 hereof on the date the Shares are
registered, Borrower shall, in it sole discretion, within 5 business days
following such date either (i) issue additional shares to Lender which it will
subsequently register within the Commission on the same registration statement
as provided in Section 2 above, to the extent available or if not available,
within 60 days thereafter or (ii) pay the remaining obligation in cash. “Trading
Day” means any day on which Borrower’s common stock is purchased and sold on the
Nasdaq Capital Market. Should the cumulative number of shares calculated
pursuant to Section 1 exceed 19.9% of the current shares outstanding of
Borrower, then Borrower shall not issue more than 19.9% of the current shares
outstanding and shall satisfy the remaining obligation in cash.

 

4.

Representations and Warranties of Lender.

a.            Except as contemplated hereunder, the Shares to be received
hereunder by Lender will be acquired for its own account, not as nominee or
agent, for investment purposes and not with a current view to, or for their
current offer or sale in connection with directly or indirectly, any
distribution in violation of the Securities Act of 1933, as amended or any other
applicable securities law (the “Securities Act”) and with no intention of
participating in the formulation, determination of direction of the basic
business decisions of Borrower;

b.            Lender is not a registered broker dealer or engaged in the
business of being a broker dealer;

c.            Lender (i) has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby, (ii) that there may be material adverse
nonpublic information regarding Borrower that could affect the value of the
Shares; and (iii) it is not in possession of material nonpublic information in
connection with the investment.

d.            Lender has had access to such financial and other information
concerning Borrower and the Shares as it deems necessary in order to make a
decision regarding the consideration to be received hereunder, including an
opportunity to ask questions of and receive information from management of
Borrower; and

e.            Lender is not acting as an underwriter on behalf of Borrower, is
not acting as a conduit for a public distribution of shares, and has no
prearrangement with Borrower in connection with a sale of the Shares.

 

5.

Representations and Warranties of Borrower.

a.               Reporting Company. Borrower is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”) and has a class of common shares registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, Borrower has timely filed all reports and other materials required to
be filed thereunder with the Commission during the preceding twelve months.

 

 

3

 

 

 

 

--------------------------------------------------------------------------------

 

b.               No Integrated Offering. Neither Borrower, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the Shares
pursuant to this Agreement to be integrated with prior offerings by the Borrower
for purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Nasdaq
Capital Market. Nor will Borrower or any of its affiliates or subsidiaries take
any action or steps that would cause the offer or issuance of the Shares to be
integrated with other offerings. Borrower will not conduct any offering other
than the transactions contemplated hereby that will be integrated with the offer
or issuance of the Shares. Borrower is eligible to use Form S-3 for the
registration of the Shares.

c.            Freely Tradeable Shares. The Shares will be free-trading, and
freely transferable, and will not contain a legend restricting the resale or
transferability of the Shares provided that the Shares are being sold pursuant
to an effective registration statement covering the Shares or are otherwise
exempt from registration.

d.            Listing. Borrower shall promptly secure the listing of the Shares
upon each national securities exchange, or automated quotation system upon which
they are or become eligible for listing (subject to official notice of issuance)
and shall maintain such listing so long as any Shares are outstanding. Borrower
will maintain the listing of its common stock on the American Stock Exchange,
Nasdaq Global Market, Nasdaq Capital Market, OTC Bulletin Board, or New York
Stock Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock (the “Principal Market”)), and will
comply in all respects with the reporting, filing and other obligations under
the bylaws or rules of the Principal Market, as applicable.

e.            Non-Public Information. Borrower represents, warrants, covenants
and agrees that neither it nor any other person acting on its behalf will
provide Lender or its agents or counsel with any information that it believes
constitutes material non-public information, unless prior thereto Lender shall
have agreed in writing to receive such information. Borrower understands and
confirms that Lender shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

 

6.

Obligations of Borrower.

a.            Borrower shall permit counsel for Lender to review the
Registration Statement and all amendments and supplements thereto, and any
comments made by the staff of the Commission concerning the Lender and/or the
transactions contemplated hereby and the Borrower’s responses thereto, within a
reasonable period of time prior to the filing thereof with the Commission (or,
in the case of comments made by the staff of the Commission, within a reasonable
period of time following the receipt thereof by Borrower); and

b.            Within three (3) business days of the effective date of the
Registration Statement, Borrower shall cause its counsel to issue a blanket
opinion to the transfer agent stating that the shares are registered under an
effective registration statement, are freely tradable without restriction, and
can be reissued free of restrictive legend upon notice of a sale by Lender

 

 

4

 

 

 

 

--------------------------------------------------------------------------------

 

and confirmation by Lender that it has complied with the prospectus delivery
requirements In the event this opinion is not delivered or is withdrawn,
Borrower shall be deemed in breach hereof and Lender shall be entitled to
enforce all of its rights and remedies hereunder, including, without limitation,
those set forth in Section 1 of this Agreement.

7.            Disclosure of Agreement. Borrower will, at its option, timely file
a Form 8-K disclosing the material terms of this Agreement or include such
disclosure in Item 5 of its Form 10-Q to be filed on or before May 10, 2007.

8.            Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by Borrower and
Lender.

9.            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties and
shall inure to the benefit of Lender.

10.          Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

11.          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

12.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

13.          Wells Fargo. Notwithstanding anything to the contrary contained in
this Agreement, it is understood and agreed that this Agreement is expressly
conditioned and contingent upon the prior written consent of Wells Fargo
Business Credit, Inc. In the event such consent is not obtained on or before the
date hereof, this Agreement shall be void and no effect as if never executed and
delivered.

[Balance of page intentionally left blank; signature page follows]



 

5

 

 

 

 

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

 

 

APPLIED DIGITAL SOLUTIONS, INC.

 

 

 

 

By:

/s/ Michael Krawitz

 

Name:

Michael Krawitz

 

Title:

CEO

 

 

 

 

 

 

 

INFOTECH USA, INC.

 

 

 

 

By:

/s/ Jonathan McKeage

 

Name:

Jonathan McKeage

 

Title:

President & CEO

 

 

 

Registration Rights Agreement

6

 

 

 

 

 